DETAILED ACTION   
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                            Cross-Reference to Related Applications
2.   This application is a CON of 16/752,779 01/27/2020 PAT 10816836 which is a CON of 16/182,694 11/07/2018 PAT 10578898 which is a CON of 15/968,820 05/02/2018 PAT 10151942 which is a CON of 15/296,111 10/18/2016 PAT 9989791
                                               Oath/Declaration
3.   The oath/declaration filed on 11/22/2019 is acceptable.   
                                 Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 04/02/2021.
                                                  Specification
5.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to
which the claims are directed (see MPEP 606.01).
                                               Double Patenting
       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b). 
      Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
6.   Claims 1 and 3-7 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6 of Cheng (U.S. Patent No. 10,816,836 B2) in view of PARK et al., hereafter “PARK” (U.S Publication No. 2015/0036300 Al).
       Claim 1 of the instant application sets for the same invention as claim 1 of Cheng (U.S. Patent No. 10,816,836 B2) with the exception that the first portion of the support member has an edge overlapping with the curved part.
        PARK, however, discloses a portion of the support member (400) has an edge (rounded side) overlapping with the curved part (115) (e,g. Fig. 2 and para [0080]).
        It would have been obvious to one having ordinary skilled in the art before the effective filing date of the invention was made to modify the teaching of Cheng to provide the first portion of the support member has an edge overlapping with the curved part as taught by PARK for a purpose of preventing a plurality of circuits at the bending part from being damaged.
       Claim 3 of the instant application sets for the same invention as claim 2 Cheng (U.S. Patent No. 10,816,836 B2).
       Claim 4 of the instant application sets for the same invention as claim 3 Cheng (U.S. Patent No. 10,816,836 B2).
       Claim 5 of the instant application sets for the same invention as claim 4 Cheng (U.S. Patent No. 10,816,836 B2).
       Claim 6 of the instant application sets for the same invention as claim 5 Cheng (U.S. Patent No. 10,816,836 B2).
       Claim 7 of the instant application sets for the same invention as claim 6 Cheng (U.S. Patent No. 10,816,836 B2).
     Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations of the instant application and the claimed limitation of Cheng (U.S. Patent No. 10,816,836 B2) provide the same or similar functionality, performance, meaning and purpose (example: a first part having thin film transistor of the application corresponding to a pixel part and a second part having terminals corresponding to a terminal part of Cheng)..
                                                  Allowable Subject Matter

7.    The following is a statement of reason for the indication of allowable subject matter: 
       Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
      None of the prior art of records disclose wherein the support member has a second portion overlapping with second part as cited in claim 5.
                                                       Conclusion
8.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892